tcmemo_1996_16 united_states tax_court joseph m inman petitioner v commissioner of internal revenue respondent docket no filed date joseph m inman pro_se roberta duffy for respondent memorandum opinion swift judge this matter is before the court on petitioner's motion for an award of dollar_figure in administrative and litigation costs under sec_7430 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided in laguna niguel california in january of respondent began an audit of petitioner’s federal_income_tax return return during the audit petitioner did not appear at any of the conferences scheduled with respondent’s representatives and petitioner did not provide respondent any requested information instead petitioner forwarded all correspondence from respondent to gary dragna dragna his alleged representative in the late spring of dragna wrote to respondent claiming to have a power_of_attorney poa from petitioner and demanding that respondent cease any further examination of petitioner’s return respondent could not locate a copy of a poa for dragna with respect to petitioner and respondent notified petitioner and dragna accordingly in light of petitioner’s failure to provide requested information to respondent’s representative on date respondent issued a notice_of_deficiency to petitioner disallowing a dollar_figure loss deduction claimed on the return relating to a purported farming activity therein respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and additions to tax for failure to timely file an income_tax return and for negligence on date petitioner filed a petition with this court alleging that respondent had erroneously disallowed the dollar_figure claimed loss after the petition was filed in this case from november of through the summer of petitioner failed to respond to correspondence from respondent’s appeals_office to appear at conferences with respondent’s trial counsel or to otherwise provide respondent with information that respondent had requested during this time dragna attempted to represent petitioner before respondent’s appeals_office and respondent’s district counsel's office petitioner and dragna however were repeatedly notified that respondent could not locate a poa on file for dragna respondent however did provide to petitioner answers to certain questions raised by dragna with respect to the basis for the notice_of_deficiency and to other matters in september of a month before this case was scheduled for trial petitioner mailed to respondent documents regarding the deductibility of the dollar_figure claimed farming_loss the documents generally related to petitioner’s purchase in of a residence and a 20-acre parcel of real_property in copperopolis california none of the documents however corroborated that petitioner was engaged in any type of farming activity respondent reviewed those documents but reasonably determined that they did not establish that petitioner was entitled to deduct the claimed farming_loss on date a week before trial petitioner filed his pretrial brief in which for the first time petitioner argued that the entire dollar_figure reported as taxable_income on his return had been mistakenly reflected as such by dragna who had prepared petitioner’s return and that the dollar_figure in reported taxable_income actually represented nontaxable loan proceeds trial of petitioner’s case was continued until january of to allow petitioner time to corroborate further his new claim as to the nontaxable nature of the dollar_figure in late december of respondent received from petitioner documents that satisfied respondent’s representative as to the nontaxable nature of the dollar_figure and in january of petitioner’s case was settled on that basis petitioner never established the deductibility of the dollar_figure claimed farming_loss and the settlement that was entered into did not reflect any deduction with regard thereto pursuant to the settlement we entered a decision reflecting no deficiency in income_tax due from petitioner for and reflecting no additions to tax when petitioner filed the instant motion for an award of administrative and litigation costs we vacated our decision pending the outcome of petitioner’s motion for administrative and litigation costs petitioner did not attach to his motion an affidavit as required by rule b supporting his claim that he satisfied the net_worth requirement of sec_7430 moreover petitioner did not differentiate between which portion of the alleged dollar_figure in costs was incurred as administrative costs and which portion was incurred as litigation costs see rule d under sec_7430 a prevailing_party may be awarded reasonable administrative and litigation costs 861_f2d_131 5th cir affg 89_tc_79 miller v commissioner tcmemo_1993_346 to qualify as a prevailing_party however the taxpayer must establish that respondent's position was not substantially justified sec_7430 comer family equity pure trust v commissioner 958_f2d_136 6th cir affg per curiam tcmemo_1990_316 whether respondent's position was substantially justified depends upon whether respondent's position was unreasonable in light of all the facts and circumstances of the case and in light of legal precedents 90_tc_702 chandler v commissioner tcmemo_1993_72 generally respondent's concession of all or part of a case is not by itself sufficient to establish that respondent's position was unreasonable 92_tc_760 86_tc_962 the taxpayer must also establish that the taxpayer exhausted available administrative remedies within the internal_revenue_service sec_7430 that the taxpayer did not unreasonably protract the proceedings sec_7430 and that the fees and costs requested are reasonable sec_7430 petitioner argues among other things that respondent acted unreasonably and that respondent’s refusal to acknowledge dragna as petitioner’s representative prevented petitioner from establishing the deductibility of the dollar_figure claimed farming_loss and prevented petitioner from raising prior to the week of the scheduled trial his argument as to the nontaxable nature of the dollar_figure erroneously reported as income on the return based on the above arguments petitioner argues that respondent’s position was not substantially justified and that his motion for an award of dollar_figure in administrative and litigation costs under sec_7430 should be granted respondent argues that in light of petitioner’s failure to raise until one week before the scheduled trial the nontaxable nature of the reported income her position herein during the administrative proceedings and up to the time of settlement was substantially justified respondent notes that the deductibility of the dollar_figure claimed farming_loss has never been established by petitioner that it was not allowed in the settlement and that petitioner obviously does not qualify as a prevailing_party with regard thereto respondent notes further that petitioner never established dragna's authority to represent petitioner although respondent gave petitioner and dragna every opportunity to do so respondent also argues that petitioner unreasonably protracted the administrative and litigation proceedings by not cooperating with respondent we agree with respondent on all points once respondent received sufficient documents relating to the erroneously reported dollar_figure respondent acknowledged the nontaxable nature thereof we conclude that respondent’s representatives were not unreasonable in failing to settle petitioner’s case sooner than january of see meeker v commissioner tcmemo_1994_ affd without published opinion 62_f3d_396 5th cir goodrum v commissioner tcmemo_1992_422 petitioner by not cooperating with respondent unreasonably protracted the proceedings in this case and did not exhaust his administrative remedies with respondent further respondent’s failure to recognize dragna as petitioner’s legal_representative was not unreasonable having settled this case without pursuing the deductibility of the claimed farming_loss petitioner does not qualify as a prevailing_party with regard thereto petitioner is not entitled to an award of administrative and litigation costs an appropriate order and decision will be entered
